The Office Action mailed on September 7, 2021 required election between Group I, claims 1-15, and Group II, claims 16-20.  The applicant, however, inaccurately elected “Group I comprising claims 1-13,” so the restriction set forth in the Office Action mailed on September 7, 2021 is repeated herein (see below).  Note that nominal “method” claims 14-15 are indistinct from device claims 1-13 and are thus properly classified in Group I.  The applicant should elect Group I, claims 1-15, or Group II, claims 16-20. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to a semiconductor device, classified in CPC H01L 45/1273.
II.	Claims 16-20, drawn to a method of making a semiconductor device, classified in CPC H01L 45/1616.
The inventions are distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by forming the bottom electrode’s corner tips by etching and/or scribing a bottom electrode layer.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814